Citation Nr: 1225625	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  08-07 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased rating for left varicose veins, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1981 to October 1990.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The issues of entitlement to service connection for a hip disability, secondary to varicose veins, and entitlement to service connection for right leg varicose veins were raised by the Veteran during the September 2010 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action. 


FINDING OF FACT

The Veteran's varicose vein disorder of the left lower extremity is manifested by mild persistent edema that is incompletely relieved by elevation of the extremity.   


CONCLUSION OF LAW

The criteria for entitlement to an increased rating of 20 percent, but not greater, for varicose veins of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.110, Diagnostic Code 7120 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the Veteran and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence the Veteran is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the Veteran to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in May 2007, February 2009, and October 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the April 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained multiple examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Veteran asserts that her varicose vein disorder of the left lower extremity is more severe than contemplated by her current 10 percent disability rating.  Specifically, the Veteran contends that her symptoms, which include an inability to perform prolonged standing or walking and persistent edema, warrant a rating in excess of 10 percent.

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).  Also, when making determinations as to the appropriate rating to be assigned, VA must take into account the Veteran's entire medical history and circumstances.  38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

The Veteran's varicose veins are currently rated 10 percent under Diagnostic Code 7120.  38 C.F.R. § 4.110 (2011).  A 10 percent rating is warranted for varicose veins manifested by intermittent edema of extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  A 20 percent rating is warranted for varicose veins manifested by persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for varicose veins manifested by persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for varicose veins manifested by persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  Finally, a 100 percent rating is warranted for varicose veins manifested by massive board-like edema with constant pain at rest.  38 C.F.R. § 4.110 Diagnostic Code 7120 (2011).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 

VA medical records, such as a November 2006 vascular surgery note, show that the Veteran complained of intermittent pain and heaviness despite wearing stockings for the past two years.  In January 2007, the Veteran underwent vein stripping and ligation of the left lower extremity.  She continued to complain of painful left leg varicosities.  

At a June 2007 VA examination, the Veteran reported a slight dull ache on increased standing and walking.  She further reported that exercise and exertion exacerbated the condition.  The examiner noted that the Veteran's symptoms were much improved following her left lower extremity vein stripping.  The examiner also noted that there was little effect on the Veteran's usual occupation and no effect on daily activities.  Her symptoms included intermittent dull ache, sometimes at night, but mostly with prolonged standing and walking.  She exhibited very little fatigue and no abnormal sensation.  There was no evidence of edema at the time and the Veteran wore compression hosiery.  Physical examination revealed normal pulses bilaterally and small healed scars.  There was no visible recurrence of varicose veins and no swelling.  There were no ulcers, edema, or stasis pigmentation or eczema.  The examiner noted that the Veteran's varicose vein disorder progressed and the Veteran subsequently required surgical correction.  

During the September 2012 Board hearing, the Veteran testified that she was required to wear compression hose.  She reported that she was instructed to elevate her feet when sitting and sleeping.  She testified that she sometimes had puffiness in her legs and if she extended and that sometimes her legs swelled at night.  The Veteran further testified that she made some accommodations to her work day due to her leg.  She reported that the pain would be high if she walked a lot during the day.  She stated that she had leg cramps that would sometimes wake her at night.  

At a November 2010 VA arteries and veins examination, the Veteran complained of heaviness and swelling in the left leg at the end of the day that did not completely resolve over night.  She also reported leg cramps during the night.  She reported that her current treatment consisted of elastic stockings.  She denied a history of hospitalization or surgery, vascular trauma, vascular neoplasm, aneurysm, arteriosclerosis obliterans, thromboangititis obliterans, arteriovenous fistula, varicose veins or post-phlebitic syndrome, erythromelalgia, angioneurotic edema, and Reynaud's phenomenon or syndrome.  Physical examination revealed edema of the left lower extremity.  The examiner noted that it was not massive edema or boardlike edema.  The examiner further noted no stasis pigmentation, eczema, or ulceration.  There were no visible or palpable varicose veins on the left leg, only a scar from the previous surgery.  The examiner noted that the left leg circumference was one inch bigger than the right leg.  The diagnosis was varicose veins in the left leg, status-post surgery in 2007.  The examiner noted that the Veteran had mild persistent edema of the left leg that was incompletely relieved by elevation of the extremities.  

The Board finds that the evidence supports the assignment of a 20 percent rating based on the Veteran's credible reports of pain in her right leg, which necessitate wearing compression hosiery, her inability to stand or walk for prolonged periods, and because the November 2010 VA examiner found the Veteran had mild persistent edema of the left leg that was incompletely relieved by elevation of the extremities.  Although pain at rest is not specifically listed in the rating criteria for a 20 percent rating under Diagnostic Code 7120, the rating schedule clearly contemplates pain, including pain at rest, as a symptom to consider for assigning a disability rating as it is listed under the criteria for a total disability rating.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the signs and symptoms and the severity thereof show that the Veteran's disability more nearly approximates the criteria for a 20 percent disability rating.  

The Board, however, does not find that the Veteran's symptoms more nearly approximate a 40 percent disability rating at any period of time that is covered by this claim.  While the Veteran had persistent edema, the medical evidence fails to show that the Veteran had stasis pigmentation or eczema, with or without intermittent ulceration.  Moreover, the Veteran has not alleged the presence of stasis pigmentation, eczema, or ulceration.  Accordingly, the Board finds that disability rating higher than 20 percent is not warranted.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that entitlement to a disability rating of 20 percent, but not greater, for the Veteran's service connected left leg varicose veins is warranted, and a 20 percent rating is granted.  The preponderance of the evidence is against the assignment of any higher rating.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

The issue of entitlement to an extra-schedular rating was also considered.  38 C.F.R. § 3.321(b)(1) (2011).  The analytical steps necessary to determine whether referral for extraschedular consideration is warranted are that first, VA must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App 111 (2008).  

The Board finds that an exceptional disability picture is not shown in this case.  The Veteran's signs and symptoms fit within the rating criteria for varicose veins.  There is no showing that the rating criteria are inadequate.  The signs and symptoms shown in this case are expressly contemplated by the schedular rating.  Moreover, the assignment of a 20 percent rating signifies that she has commensurate industrial impairment.  The evidence does not show frequent hospitalization or marked interference with employment.  Accordingly, the Board concludes that the criteria for referral for consideration of extraschedular ratings have not been met.  38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

ORDER

Entitlement to a 20 percent disability rating, but not higher, for left leg varicose veins is granted.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


